              Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    GALDERMA LABORATORIES, L.P.                      §
    14501 North Freeway                              §
    Fort Worth, TX 76177                             §
                                                     §
          Plaintiff,                                 §    CIVIL ACTION NO.: 1:21-CV-00132
                                                     §
    v.                                               §     JURY TRIAL DEMANDED
                                                     §
    HOSSEIN ZAMANI                                   §
                                                     §
          Defendant.                                 §


                            PLAINTIFF’S ORIGINAL COMPLAINT


         Plaintiff Galderma Laboratories, L.P. (“Galderma”) files its Original Complaint asserting

claims against Defendant Hossein Zamani (“Zamani”) and respectfully states as follows:

                                                I.
                                             OVERVIEW

         1.     Galderma is plagued by pharmacists that, for the last several years, have engaged

in healthcare scams by taking advantage of Galderma’s CareConnect program, which is intended

to allow patients to purchase Galderma’s prescription products for little or no co -pay. In connection

with this program, certain pharmacists have been submitting wholly fraudulent reimbursement

claims for Galderma’s prescription products—products the pharmacists never filled and dispensed

and yet the pharmacists bilked Galderma into paying.1 Zamani is among the pharmacists engaged

in such healthcare fraud against Galderma.




1
  https://www.clickondetroit.com/news/local/2019/12/19/10-people-accused-in-massive-46m-co-pay-fraud-scheme-
involving-26-pharmacies-around-metro-detroit/.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 1 of 12
            Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 2 of 12




                                             II.
                                           PARTIES

       2.      Plaintiff Galderma Laboratories, L.P. is a Texas limited partnership with its

principal place of business at 14501 North Freeway, Fort Worth, Texas 76177. The citizenship of

a limited partnership is determined by the citizenship of each partner of the entity. Carden v.

Arkoma Assocs., 494 U.S. 185, 195-96 (1990). Galderma Laboratories, L.P.’s partners are

Galderma Limited, LLC and Galderma General, LLC. Both Galderma Limited, LLC and

Galderma General, LLC are incorporated and registered do business in Delaware with a principal

place of business is 14501 North Freeway, Fort Worth, Texas 76177. Galderma Limited, LLC and

Galderma General, LLC are not incorporated in Maryland. The citizenship of a limited liability

company is also determined by the citizenship of each member of the entity. Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008). Galderma Services, Inc. is the sole member of

both Galderma Limited, LLC and Galderma General, LLC. A corporation is considered a citizen

of (a) every state where it is incorporated; and (b) the state where it has its principal place of

business. 28 USC § 1332(c)(1). Galderma Services, Inc. is a corporation incorporated and

registered to do business in Delaware with a principal place of business at 14501 North Freeway,

Fort Worth, Texas 76177. Galderma Services, Inc. is not incorporated in Maryland.

       3.      Defendant Hossein Zamani is a resident and citizen of the District of Columbia and

can be personally served at 2305 Chain Bridge Road, NW, Washington D.C. 20016 or wherever

Zamani may be found.

                                           III.
                                 JURISDICTION AND VENUE

       4.      This court has subject matter jurisdiction under 28 U.S.C. § 1332 because the

amount in controversy exceeds $75,000, exclusive of interest and costs, and the parties’

citizenships are diverse.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 2 of 12
              Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 3 of 12




        5.       Venue is proper under 28 U.S.C. § 1391(b)(1) because Zamani is a resident of the

District of Columbia.

                                              IV.
                                        BACKGROUND FACTS

A.      Galderma and its CareConnect Card.

        6.       Galderma—founded in 1981—is a skin care company located in Fort Worth, Texas

whose mission is aimed at enhancing the quality of people’s lives by focusing on science-based

solutions for skin health. Galderma manufactures and sells both over the counter and prescription

products.

        7.       In order to better serve patients using its prescription products, Galderma created

the Program that offers the Galderma® CareConnect Patient Savings Card (“CareConnect Card”)

that allows uninsured and commercially insured patients to purchase Galderma’s products for little

or no co-pay at participating pharmacies.2

        8.       The CareConnect Card can be used for one or more Galderma prescription

products. When a patient presents his or her prescription for the Galderma product, insurance (if

any) and the CareConnect Card, the pharmacist dispenses the Galderma product to the patient.

Upon dispensing the Galderma product to the patient, the patient pays the pharmacy a discounted

co-pay set by the patient’s insurance provider, if any, and the Program’s terms and conditions. The

pharmacy may then seek reimbursement of the discounted co-pay amount from the insurance

provider (if any).       If any unreimbursed amount remains, the pharmacy may then seek

reimbursement from Galderma. Thus, the amount of reimbursement the pharmacy may seek from

Galderma is the difference between the cost the pharmacy purchased the Galderma product for



2
    The discounted pricing available to patients who use CareConnect Card is available on the CareConnect website
at https://www.galdermacc.com/pricing-information.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      Page 3 of 12
              Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 4 of 12




less the reimbursement it receives from the insurance company and the co-pay paid by the patient.

The average reimbursement varies—because the patient may be uninsured or insured—but can

exceed $400 for a single prescription. The CareConnect Card may not be combined with any

savings, discount, free trial, or other similar offer, like a GoodRx® card, for the same prescription.

        9.       Every pharmacist that participates in the Program and/or uses the CareConnect

Card agrees to be bound by the Program’s terms and conditions that include program details, rules,

pharmacist instructions, and forum selection and choice of law provisions (the “Terms and

Conditions”).3

B.      Defendant’s relationship with Galderma.

        10.      Zamani owned and was at all relevant times the supervising pharmacist of

Germantown Professional Pharmacy & Compounding (the “Pharmacy”), which was a pharmacy

based in Germantown, Maryland.

        11.      Zamani purchased and sold, among other things, Galderma products. In connection

with those sales, Zamani participated in the Program by using the CareConnect Card and

submitting reimbursement claims to Galderma’s third-party administrator of the Program for

Galderma to pay. Accordingly, Zamani agreed to and accepted the Program’s Terms and

Conditions.

        12.      With every reimbursement claim, Zamani represented to Galderma that the

following occurred: (a) a valid prescription for a Galderma prescription product was received;

(b) the patient and/or Zamani used the CareConnect Card; (c) the Galderma product was covered

by the CareConnect Card; (d) the patient’s insurance was adjudicated and the co-pay was collected




3
 The CareConnect Terms and Conditions available at:
https://www.galdermacc.com/sites/default/files/pdf/TermsConditions.pdf.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            Page 4 of 12
             Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 5 of 12




from the patient; and (e) Zamani oversaw the filling and dispensing of the prescribed Galderma

product to the patient. The instructions on the CareConnect Card provide that before seeking

reimbursement from Galderma, Zamani was required to submit the prescription to insurance:




       13.    Every single pharmacy in Maryland must be under the direct charge of a

supervising pharmacist. These supervising pharmacists have direct control over the affairs of the

pharmacy. All supervising pharmacists must be licensed by the Maryland Pharmacy Board, and

they have ultimate responsibility for the operations of the pharmacies they oversee. Accordingly,

Zamani was essential for the operation of the Pharmacy and had extensive responsibilities and

duties as the supervising pharmacist, charged by law with knowledge of what prescriptions were




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 5 of 12
             Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 6 of 12




being filled and what products were being dispensed. Zamani is personally liable for his wrongful

conduct.

C.    Defendant’s fraudulent scheme to steal money from Galderma by abusing the terms
and conditions of the CareConnect Card.

       14.    Since January 1, 2017, Zamani has participated in the Program. Zamani submitted

approximately 7,568 claims against Galderma’s CareConnect Card. However, Zamani only

purchased approximately 613 corresponding Galderma products to dispense. In other words,

Zamani submitted approximately 6,955 claims for Galderma products that he did not actually

purchase and dispense to patients (the “False Claims”).

       15.    Galderma paid for every False Claim, incurred a transaction fee for every False

Claim from Galderma’s third-party administrator of the Program, and incurred sales tax charges

despite no corresponding sale.

       16.    Galderma also paid Zamani a higher reimbursement rate than similarly situated

pharmacies because he would either fraudulently or negligently misrepresent the reimbursement

amounts due by:

       •      failing to run the patient’s insurance;

       •      manipulating the amount of insurance reimbursement; and/or

       •      running the CareConnect Card with another savings, discount, free trial, or other
              similar offer, like a GoodRx® card, for the same prescription.

       17.    On or around September 27, 2019, Galderma requested that Zamani validate both

the purchases of Galderma products between January 1, 2017 to August 31, 2019 and address any

anomalies Galderma was seeing in the Claims. Zamani ignored this request and closed the

Pharmacy. Accordingly, Galderma was forced to file suit.




PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 6 of 12
                 Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 7 of 12




                                                      V.
                                              CAUSES OF ACTION4

A.         Fraud

           18.      Galderma incorporates the foregoing paragraphs, the same as if fully set forth

herein.

           19.      Zamani made misrepresentations to Galderma. Each time a Claim was submitted,

Zamani represented to Galderma the following occurred: (a) Zamani received a valid prescription

for a Galderma prescription product; (b) the patient and/or Zamani used the CareConnect Card;

(c) the Galderma product was covered by the CareConnect Card; (d ) Zamani ran the patient’s

insurance and collected any co-pay from the patient; and (e) Zamani, as a licensed pharmacist,

filled and dispensed the prescribed Galderma product to the patient. Zamani made approximately

6,955 Claims that have no actual purchase of Galderma products associated with them—they were

fraudulent. As the supervising pharmacist, Zamani was one of the parties responsible for making

and/or supervising the submission of these False Claims.

           20.      Zamani also received a higher reimbursement rate under the Program when

compared to other similarly situated pharmacies in Maryland by failing to run the patient’s

insurance, manipulating the amount of insurance coverage and/or running the CareConnect Card

with another savings, discount, free trial, or other similar offer, like a GoodRx® card, for the same

prescription.

           21.      When Zamani made these misrepresentations to Galderma (through McKesson,

Galderma’s administrator of the CareConnect Card program), Zamani knew the representations

were false because he did not actually purchase the prescribed Galderma products; indeed, with




4
    To the extent necessary, Galderma pleads and asserts each of its causes of action in the alternative.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                              Page 7 of 12
             Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 8 of 12




the False Claims, Zamani did not actually dispense the prescribed Galderma product to any

patients. Zamani made the misrepresentations with the intent that Galderma act on them.

       22.     Each of these misrepresentations were material to Galderma’s decision to

reimburse Zamani under its Program. Galderma relied on these misrepresentations and acted on

these misrepresentations when it paid Zamani for the False Claims made under the CareConnect

Card. Galderma never would have paid Zamani on the False Claims had it known that he was not

actually dispensing the prescribed Galderma products, not running the patient’s insurance before

seeking reimbursement, and/or misrepresenting the insurance co-pay.

       23.     Zamani’s fraud injured Galderma which has incurred damages in excess of this

Court’s minimum jurisdictional amount.

       24.     Further, because Zamani intentionally, willfully, wantonly, maliciously, and

without justification or excuse committed fraud against Galderma, Galderma is also entitled to

recover exemplary damages from him in an amount to be determined by the trier of fact.

B.     Negligent Misrepresentation (in the Alternative to Fraud)

       25.     Galderma incorporates the foregoing paragraphs as if fully set forth herein.

       26.     Zamani, as a participant in Galderma’s CareConnect program, owed a duty of care

to Galderma. Specifically, Zamani was obligated to ensure that he only sought reimbursement of

the difference between the cost the Pharmacy purchased the Galderma products for less the

reimbursements the Pharmacy received from any relevant insurance providers and the co -pays

paid by the relevant patients.

       27.     In a material breach of his duty owed to Galderma, Zamani negligently

misrepresented, and indeed negligently misstated, the reimbursements he was owed under

Galderma’s CareConnect program.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 8 of 12
                Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 9 of 12




          28.    For example, Zamani negligently misrepresented that approximately 6,955 claims

were associated with an actual purchase of a Galderma product, when they were not. Zamani did

so by submitting reimbursement requests to Galderma that contained material misrepresentations

and misstatements.

          29.    When Zamani submitted those materially incorrect reimbursement requests to

Galderma, he did so knowing that they were false (or at least he should have known they were

false), and he did so knowing (or at least anticipating) that Galderma would rely on those requests

and issue him payments that he was not owed.

          30.    Each of these misrepresentations were material to Galderma’s decision to

reimburse Zamani under its CareConnect program for amounts Zamani was not owed. Indeed,

Galderma reasonably relied on these misrepresentations and acted on these misrepresentations

when it paid Zamani for the False Claims made under the CareConnect program. Galderma never

would have paid Zamani on the False Claims had it known that he was not dispensing the

prescribed Galderma products, not running the patient’s insurance before seeking reimbursement,

and/or misrepresenting the insurance co-pay.

          31.    Zamani’s misrepresentations, which were at least negligently made, injured

Galderma in a monetary amount that is excess of this Court’s minimum jurisdictional

amount. Zamani is liable for that amount.

C.        Breach of CareConnect Card’s Terms and Conditions.

          32.    Galderma incorporates the foregoing paragraphs, the same as if fully set forth

herein.

          33.    The Program’s Terms and Conditions is a valid and enforceable contract. By using

the CareConnect Card and seeking reimbursement from Galderma, Zamani agreed to be bound by

this contract. To make a valid reimbursement claim using the CareConnect Card, Zamani had to



PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 9 of 12
                Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 10 of 12




(1) receive a valid prescription for a Galderma product from a commercially insured or uninsured

patient; (2) run the patient’s insurance, if any; (3) oversee filling the prescription and dispensing

the prescribed Galderma product; and (4) collect the required co-pay from the patient.

          34.     Zamani breached the Program’s Terms and Conditions by, among other things,

submitting False Claims. Specifically, Zamani could not have filled prescriptions for Galderma

products if he did not purchase the products to dispense. But Zamani wrongfully submitted

reimbursement claims nonetheless seeking money for a product he never purchased from any

wholesaler or supplier. Zamani further failed to run patients’ insurance, manipulated the amount

of insurance coverage and/or ran the CareConnect Card with another savings, discount, free trial,

or other similar offer, like a GoodRx® card, for the same prescription, in direct breach of the Terms

and Conditions.

          35.     Zamani’s breach of the CareConnect Card’s Terms and Conditions have caused

harm to Galderma. Galderma seeks actual damages in an amount and of a character within this

Court’s jurisdiction, plus pre-judgment and post-judgment interest in the maximum amount

allowed by law.

D.        Money Had and Received.

          36.     Galderma incorporates the foregoing paragraphs, the same as if fully set forth

herein.

          37.     Zamani submitted False Claims under Galderma’s CareConnect Card and received

monies from Galderma for those False Claims. The benefit Zamani received was obtained by

taking advantage of Galderma and its free CareConnect Card program. Zamani has unjustly

enriched himself at Galderma’s expense and, as a result, holds money that, in equity and good

conscience, belongs to Galderma.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page 10 of 12
             Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 11 of 12




       38.     Accordingly, Galderma has suffered damages. Based on the fundamental principles

of justice, equity, and good conscience, Galderma seeks actual damages in an amount and of a

character within this Court’s jurisdiction, plus pre-judgment and post-judgment interest in the

maximum amount allowed by law.

                                          VI.
                                 CONDITIONS PRECEDENT

       39.     All conditions precedent to Galderma’s claims for relief have been performed, have

occurred, and/or have been waived.

                                               VII.
                                             PRAYER

       THEREFORE, Galderma asks that this Court set this matter for trial and upon trial enter

judgment in its favor, and against Zamani, awarding Galderma all direct and consequential

damages; punitive damages; its costs of suit, including reasonable and necessary attorneys’ fees

and expenses for the prosecution and appeal, if an y, of this matter; pre-judgment and post-

judgment interest on all sums awarded in the Court’s judgment; and granting Galderma such other

and further relief, general or special, as this Court may deem just and proper.

                                         *       *      *




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 11 of 12
           Case 1:21-cv-00132 Document 4 Filed 01/19/21 Page 12 of 12




Dated: January 15, 2021

                                     Respectfully submitted,


                                     By: /s/ Greg Van Houten
                                        Greg Van Houten [Bar No. 1032731]
                                        HAYNES AND BOONE, LLP
                                        800 17th Street NW, Suite 500
                                        Washington, DC 20006
                                        Telephone: (202) 654-4562
                                        Facsimile: (202) 654-4256
                                        greg.vanhouten@haynesboone.com

                                        -and-

                                        David J. Drez III*
                                        Schyler Parker*
                                        WICK PHILLIPS GOULD & MARTIN LLP
                                        100 Throckmorton Street, Suite 1500
                                        Fort Worth, Texas 76102
                                        Telephone: (817) 332-7788
                                        Facsimile: (817) 332-7789
                                        david.drez@wickphillips.com
                                        schyler.parker@wickphillips.com
                                        *Pro hac vice applications to be submitted

                                        ATTORNEYS FOR PLAINTIFF
                                        GALDERMA LABORATORIES, L.P.




PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 12 of 12
